DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species H, Claims 1, 4-7 and 19-20 in the reply filed on 11/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3, 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both  time sensing means (clock) 102, calendar, and computing device 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “The present disclose generally relates”, “The present disclosure”, “Some of the embodiments”, “Another embodiment”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a control system” corresponds to one or more of the following elements: described in paragraph 0158 of the published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “TES” considered to be a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe thermal energy system and, accordingly, the identification/description is indefinite. For examination purpose “TES” is interpreted to be -- thermal energy system --.
Claim 1 recites “wherein the network sends one or more signals; wherein the hot water system charges the TES in response to receiving one of the signals”. However it is unclear what are the metes and bounds of the claim. Further the claim recites “sends one or more signals; wherein the hot water system charges the TES in response to receiving one of the signals ". However, the claim does not define what the "one or more signals". Thus, the metes and bounds of the claim are unclear. There is no way of determining what signal is required to have the hot water system charges the TES in response to receiving one of the signals. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations.
Claim 4 recites “the control system comprises instructions for determining a flow rate from the temperature sensors”. However it is unclear what are the metes and bounds of the claim. Further the claim recites “for determining a flow rate from the temperature sensors". However, the claim does not define the "instructions". Thus, the metes and bounds of the claim are unclear. There is no way of determining what instructions are required for determining a flow rate from the temperature sensors. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations).
Claim 4 recites “for determining a flow rate from the temperature sensors” which renders the claim indefinite because it is unclear how the temperature sensors are determining the flow rate - out of the hot water heating system, into the hot water system, through the hot water system, etc. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations).
Claim 5 recites “one or more signals, wherein the signals comprise data, wherein the control system communicates the data to the network through the signals”. However it is unclear what are the metes and bounds of the claim. Further the claim recites “the control system communicates the data to the network through the signals ". However, the claim does not define the "one or signals" or “data”. Thus, the metes and bounds of the claim are unclear. There is no way of determining what signals or data are required for the control system communicates the data to the network through the signals. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations). Additionally it is unclear if the one or more signals is the same signals as recited in claim 1 or a different signals. Clarity is advised.
Claim 20 recites “the control system communicates data about the state of the hot water heating system to a network” . However it is unclear what are the metes and bounds of the claim. Further the claim recites “communicates data about the state of the hot water heating system to a network". However, the claim does not define “data”. Thus, the metes and bounds of the claim are unclear. There is no way of determining what data is required for communicating about the state of the hot water heating system to a network. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations).Additionally it is unclear if a network is the same network as recited in claim 1 or a network. For examination the purpose “a network” is interpreted to be -- the network --.  Clarity is advised.
Claims 7 and 19 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20180135886) in view of Branecky et al (US 20190086121).
Regarding claim 1, Liu teaches, in view of the indefiniteness, a hot water heating system (Fig. 1) comprising water (water, paragraph 0024), a control system (controller, paragraph 0008), and a thermal energy system (3), wherein the TES comprises thermal energy storage (paragraph 0024), wherein the TES comprises phase change materials (2), and wherein electricity is consumed to store heat energy in the TES (paragraph 0031), and wherein the TES heats the water (paragraph 0016); wherein the hot water system charges (paragraph 0017, 0031) the TES in response to receiving one of the signals (temperature, paragraph 0017) but fails to explicitly teach wherein the control system is connected to a network, wherein the network sends one or more signals, whereby the hot water heating system is grid interactive.
However, Branecky teaches wherein the control system is connected to a network (225), wherein the network sends one or more signals (signals, paragraph 0037) , whereby the hot water heating system is grid interactive (grid, paragraph 0037) to efficiently monitor current and expected demand from the grid.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the hot water heating system of Liu to include the control system is connected to a network, wherein the network sends one or more signals, whereby the hot water heating system is grid interactive in view of the teachings of Branecky to efficiently monitor current and expected demand from the grid.
Regarding claim 4, the combined teachings teach, , in view of the indefiniteness, a plurality of temperature sensors (150, 155 of Branecky), wherein the control system comprises instructions for determining a flow rate from the temperature sensors (he electronic processor 160 receives an upper temperature signal (e.g., the upper temperature) from the upper temperature sensor 150 and a lower temperature signal (e.g., the lower temperature) from the lower temperature sensor 155, this is interpreted to be the flow rate from upper to lower, paragraph 0035, 0040, 0049 of Branecky).  
Regarding claim 5, the combined teachings teach, in view of the indefiniteness, one or more signals, wherein the signals comprise data (control signals, paragraph 0037, 0038, 0040, 0047, 0060 of Branecky), wherein the control system communicates the data to the network through the signals (paragraph 0037, 0038, 0040, 0047, 0060 of Branecky).  
Regarding claim 19, the combined teachings teach,  the control system determines a state of charge of the TES (the temperature at the circulating inlet is higher than a set value, the controller starts the circulating pump, and then the circulating medium circulates in the circulating medium backflow pipe and the auxiliary energy system to pass heat to the phase change material for storage, When the temperature is lower than the set value, the work is stopped, paragraph 0017 of Liu).
Regarding claim 20, the combined teachings teach, in view of the indefiniteness, the control system communicates data about the state of the hot water heating system to the network (state, paragraph 0075,-0092, Figs 16-19 of Branecky).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20180135886) in view of Branecky et al (US 20190086121) and in further view of De Graeve (US 20130178992).
Regarding claim 6, the combined teachings teach the invention as described above but fails to explicitly teach wherein the control system determines or estimates the storage capacity of the TES.  
However, De Graeve teaches the control system (2) determines or estimates the storage capacity of the TES (1.1, 2.5, paragraph 0020, 0045, 0064) to reduce the peak electrical power load on the grid system through intelligent distributed control of industrial and consumer appliances.  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the hot water heating system of the combined teachings to include the control system determines or estimates the storage capacity of the TES in view of the teachings of De Graeve to reduce the peak electrical power load on the grid system through intelligent distributed control of industrial and consumer appliances.  
Regarding claim 7, the combined teachings teach the control system determines or estimates the storage capacity of the TES from a last time the temperature of the TES was at a temperature different from a phase change temperature of the TES and a calculated amount of a heat energy exchanged with the TES since the last time (paragraph 0064, 0066, 0067, 0069, 0071-0072 of De Graeve). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763